Appellate Case: 21-2156      Document: 010110657163                       FILED Page: 1
                                                       Date Filed: 03/15/2022
                                                             United States Court of Appeals
                                                                      Tenth Circuit

                       UNITED STATES COURT OF APPEALS March 15, 2022
                                                                 Christopher M. Wolpert
                                     TENTH CIRCUIT                   Clerk of Court



  NIGEL RAY LACHEY,

           Plaintiff - Appellant,

  v.                                                      No. 21-2156
                                               (D.C. No. 1:21-CV-01093-RB-LF)
  JANE C. LEVY; RACHELLE                                   (D.N.M.)
  KLUMP,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges. **


       Plaintiff Nigel Lachey, appearing pro se, appeals the district court’s dismissal

 of his amended civil rights complaint. See 42 U.S.C. § 1983. The court dismissed

 the amended complaint on the basis of absolute immunity. We exercise jurisdiction

 under 28 U.S.C. § 1291 and summarily affirm. The amended complaint alleges

 Defendants, New Mexico state district judge Jane Levy and state hearing officer

       *
          This order and judgment is not binding precedent except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however,
 for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining Defendant’s brief and the appellate record, this panel has
 determined unanimously that oral argument would not materially assist the
 determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
 The case is therefore submitted without oral argument.
Appellate Case: 21-2156    Document: 010110657163        Date Filed: 03/15/2022     Page: 2



 Rachelle Klump, deprived Plaintiff of due process of law when they declined to

 admit into evidence in a state child-support proceeding a notarized statement from

 Plaintiff’s ex-wife stating Plaintiff would not be required to pay her child support.

 According to Plaintiff, Defendants illegally “denied admission of evidence . . . that

 meets the ‘self-authenticating’ evidence rules of the state of New Mexico NMRA 11-

 902(2).” Plaintiff’s amended complaint seeks both actual and punitive damages

 against Defendants.

       Plaintiff’s federal complaint likely fails for any number of reasons. 1 But, as

 the district court held, it undoubtedly fails based on the doctrines of absolute judicial

 and quasi-judicial immunity.      The Supreme Court has recognized the absolute

 immunity of judges from civil damage lawsuits for conduct within their judicial

 function. Pierson v. Ray, 386 U.S. 547, 554–55 (1967). And the Tenth Circuit has

 recognized that hearing officers acting in a quasi-judicial fashion enjoy the same

 absolute immunity as judges. Guttman v. Khalsa, 446 F.3d 1027, 1033 (10th Cir.

 2006). Only a complaint that alleges facts suggesting a defendant judge or hearing

 officer was not acting in a judicial or quasi-judicial capacity can overcome a motion

 to dismiss based on absolute immunity. Id. at 1033–34. The facts alleged in


       1
          The record is unclear whether Plaintiff is seeking or has sought relief from
 his child-support obligation in the New Mexico appellate courts by way of direct
 appeal. Therefore, we do not consider the applicability of the Rooker-Feldman
 doctrine to Plaintiff’s lawsuit. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
 544 U.S. 280 (2005).

                                            2
Appellate Case: 21-2156   Document: 010110657163       Date Filed: 03/15/2022    Page: 3



 Plaintiff’s amended complaint make no such suggestion; rather they suggest quite the

 contrary. A decision on the admissibility of evidence in judicial and quasi-judicial

 proceedings is an integral part of the judicial process and renders the decision-maker

 absolutely immune from suit based on such decision. Benavidez v. Howard, 931 F.3d

 1225, 1234 (10th Cir. 2019) (Baldock, J., concurring) (setting forth the law as to

 when absolute immunity protects a public official involved in litigation).

       Accordingly, Plaintiff’s motion to proceed on appeal in forma pauperis is

 granted and the judgment of the district court dismissing his amended complaint is

 AFFIRMED.

                                        Entered for the Court,



                                        Bobby R. Baldock
                                        United States Circuit Judge




                                           3